        Case 2:13-cr-00396-HDM-VCF Document 83 Filed 06/11/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Stephen Cunningham

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:13-cr-00396-HDM-VCF

12                  Plaintiff,
                                                                  ORDER GRANTING
13           v.                                                    STIPULATION TO
     STEPHEN CUNNINGHAM,                                        CONTINUE REVOCATION
14
                                                                       HEARING
15                  Defendant.                                      (Second Request)

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Christopher Burton, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Monique Kirtley, Assistant Federal Public Defender, counsel for Stephen Cunningham,
21   that the Revocation Hearing currently scheduled on Tuesday, August 11, 2020 at 8:45 a.m., be
22   vacated and continued to a date and time convenient to the Court, but no sooner than sixty (60)
23   days.
24           This Stipulation is entered into for the following reasons:
25           1.     Defense Counsel will be out on medical leave from June 2, 2020, to September
26   2, 2020.
        Case 2:13-cr-00396-HDM-VCF Document 83 Filed 06/11/20 Page 2 of 3




 1           2.      The defendant’s degree of success in the Las Vegas Recovery Center Dual
 2   Success Program will help inform the Court’s decision regarding the appropriate disposition of
 3   the violations alleged in the petition.
 4           3.      Defendant is not in custody and agrees with the need for the continuance.
 5           4.      The parties agree to the continuance.
 6           This is the second request for a continuance of the revocation hearing.
 7           DATED this 1st day of June, 2020.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11      /s/ Monique Kirtley                             /s/ Christopher Burton
      By_____________________________                 By_____________________________
12    MONIQUE KIRTLEY                                 CHRISTOPHER BURTON
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:13-cr-00396-HDM-VCF Document 83 Filed 06/11/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:13-cr-00396-HDM-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     STEPHEN CUNNINGHAM,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled
11   for Tuesday, August 11, 2020 at 8:45 a.m., be vacated and continued to Thursday, October 15,
12   2020 at 11:30 a.m. in LV Courtroom (tbd) before Judge Howard D. McKibben.
13          IT IS SO ORDERED.
14          DATED this 11th day of June, 2020

15
                                                UNITED STATES DISTRICT COURT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
